This certiorari was filed by the plaintiff, who was the taker up of two estray mules, in which he complained, that he had taken tip two mules, as estrays, and kept them for thirteen months, until they were sold, and that the said defendants, whose duty it was to deter, mine the amount of compensation which he was entitled to receive for keeping said mules, refused by their decision to allow him any compensation. The return shews, that it appeared, by the appearance and condition of said mules, at the time they were sold, also by the admissions of the said plaintiff, that they had been worked, and they were therefore of opinion, that inasmuch as he had put the said mules to labour, that he was entitled to no compensation for keeping them. This being a matter which the law assigns to the decision of those officers, and they having the right to determine it according to the circumstances, and it appearing from said return that said mules had been put to labour, I am of opinion, that there was no error in said decision. It is therefore ordered, that said certiorari be dismissed, and the proceedings below confirmed.
WILLIAM EZZARD, j. s. c. r. c.